Exhibit CHANGE IN TERMS AGREEMENT Principal $1,000,000.00 Loan Date 07-19-2009 Maturity 11-30-2009 Loan No. 42431 Call / Call 4A1 / BA Account Officer 10033 Initials References in the boxes above are for Lender's use only and do not limit the applicability of this document to any particular loan or item. Any item above containing ***** has been omitted due to text length limitations. Borrower: AEROGROW INTERNATIONAL, INC. JACK J WALKER 6 BOULDER, CO 80301 Lender: First National Bank Canyon Branch 1155 Canyon Blvd. Boulder, CO 80302-5121 Principal Amount: $1,000,000.00Date of Agreement: August 28, 2009 DESCRIPTION OF EXISTING INDEBTEDNESS. A Promissory Note dated May 19, 2008 in the original amount of $1,000,000.00 as modified from time to time by certain Change in Terms Agreements, if applicable. DESCRIPTION OF COLLATERAL. The collateral as described in any security instrument or other related documents in which a security interest is given to the lender to secure this indebtedness and any other indebtedness described therein. DESCRIPTION OF CHANGE IN TERMS. Extend maturity date from July 19, 2009 to November 30, Remove revolving line of credit feature and modify repayment schedule as detailed in Payment paragraph below. Change interest rate from Wall Street Journal Prime Rate plus 2.0% floating to a fixed interest rate of 7.0%. Additional collateral will be pledged to the note in the form of two AeroGrow International, Inc. Series A Preferred Stock Certificates (currently totaling 200 shares) in the name of Jack J. Walker and a pledge on the First National Bank Investment, Management & Trust account in the name of Jack Walker. PAYMENT.
